﻿At the outset, allow me, Sir,
to say how gratified we are to see you presiding over this
Assembly. Your election to that high office is a well-
deserved recognition of your personal qualities and
experience, and also of Malaysia’s important role in this
Organization and in the international arena. I have no
doubt that you will lead the work of this Assembly to a
fruitful conclusion.
It is also my privilege to pay tribute to your
predecessor, His Excellency Mr. Diogo Freitas do Amaral
of Portugal, for the exemplary manner in which he
discharged his onerous responsibilities.
I would also like to take this opportunity to pay
tribute to the Secretary-General, His Excellency
Mr. Boutros Boutros-Ghali, for his untiring efforts in the
cause of peace and development. While we realize the
difficulties and the complexity of the challenges that lie
ahead in the years to come, we remain confident in his
wisdom and competence in steering this universal
Organization towards the fulfilment of its responsibilities
in accordance with the principles of the Charter. My
delegation sincerely wishes him every success in his
endeavours.
Last year, we proudly celebrated 50 years of
achievements. As we slowly begin the countdown to the
centenary celebration of the United Nations, on behalf of
the generations to come, we see ourselves coincidentally
on the threshold of a new century as well. My delegation
feels that this is a unique opportunity for all of us to
rededicate ourselves to the purposes and principles of the
Charter with greater determination and commitment to
strengthening the United Nations so that the menacing
trends in human relations which caused so much misery
and destruction in the past can be halted and reversed,
and that existing inequalities among nations and peoples
can be eliminated, creating a new atmosphere of tolerance
and mutual respect, and a new sense of shared
responsibility for development and progress.
6


Over the past 50 years, the Organization has grown
fourfold and has become the most representative —
certainly the only universal — institution serving the
purpose of maintaining international peace and security.
This truly global Organization has an immense capability to
mobilize international efforts to deal with global problems
relating to economic, social and environmental issues. It
also possesses the potency to promote universal standards
of human rights despite differences in the historical, cultural
and religious backgrounds of nations and communities.
Admittedly, the Organization has experienced rough times
and has suffered several setbacks during the course of its
existence. However, with the demise of the cold war that
haunted the Organization for nearly four decades, a more
favourable environment has emerged, enabling us to
respond collectively to the challenges of the future.
My country is among the smallest and the least
developed countries of this Organization. For us, the United
Nations is extremely important in safeguarding our
sovereignty, independence and territorial integrity. For us,
it is the protector of freedom and justice, particularly for
the weak and the vulnerable. It is also the beacon of hope
for hundreds of millions of people in the developing world
for a better future free from hunger and disease. Therefore,
we feel the need to steadily strengthen, revitalize and
reform the Organization in order to make it more effective,
more democratic, and ready to react and respond without
bias to situations that threaten international peace and
security.
It was with this in mind that we joined in the
initiative, way back in 1979, to include on the agenda an
item on the question of equitable representation on and
increase in the membership of the Security Council. My
delegation welcomes the reform and adjustment process that
is now under way and sincerely hopes that the process will
not compromise the principles of the Charter, which
emphasize multilateralism, mutual respect and shared
interests, including the interests of small States. In this
context, my delegation feels that the proposal made by Italy
in the Working Group on the reform and restructuring of
the Security Council deserves our attention and careful
consideration. There is no doubt that the more
representative the United Nations is, the more democratic
it will be; and that the more accountable the United Nations
is, the more effective it will be, thus benefitting us all,
small or large, weak or powerful, rich or poor.
Reforming the Organization alone will not serve the
desired purposes unless the commitment of Member
States to uphold and abide by the principles of the
Charter and their obligations is fulfilled. We are
concerned that the Organization is undergoing the worst
financial crisis in its history. We are reminded that the
main cause of the financial predicament is the failure of
Member States to meet their financial obligations on time
and in full. While my delegation has every sympathy
towards those countries which have genuine difficulties,
we note that by far the greater number of cases in arrears
are those which have the capability to pay. We note with
disappointment that the richest Member of this
Organization is among those who fail or refuse to pay
their dues. It is ironic that the effects of this severe
financial crisis have to be borne most adversely by the
smaller and the poorer States of the Organization, which
in many cases are obligated under the current scale of
assessments to pay more than their fair share. In spite of
its limited resources and the frequent economic
difficulties it faces, I am pleased to say that my country
continues to pay its share of contribution in full, as we
are convinced that only resources and efforts can produce
results.
Meanwhile my delegation believes that the efforts of
the international community to reform the administrative
and budgetary functioning of the United Nations should
aim at utilizing the scarce resources of the Organization
more efficiently. In this regard, the efforts of the
Secretary-General to achieve a more lean and effective
Secretariat geared to take on the challenging tasks
entrusted to it warrant recognition. We also welcome the
recent measures towards eliminating redundancy,
duplication and waste, for only a sound organization can
ensure the success of its mission.
The world has never offered a greater opportunity
than today to address critical developmental problems and
challenges. The international community has emphasized
the importance of a revitalized and enhanced system of
international cooperation for development. The sheer
number of major international conferences held during the
past few years and the collective resolve documented
offer adequate testimony to this strong desire. The
outcome of these conferences fostered a common concept
of sustainable economic development for the betterment
of mankind as a whole. However, despite all these
positive developments on the international economic and
social scene, my delegation is convinced that unless these
ambitious programmes are backed by the necessary
resources and political will, no change can be achieved.
7


We also feel that all activities of international economic and
development cooperation, including those undertaken by the
Bretton Woods institutions and the World Trade
Organization, must be coordinated and closely linked with
the development strategies and programmes of the United
Nations system. After all, this Organization remains the
most representative institution.
While the globalization and liberalization of the world
economy gave some developing countries the opportunity
to assume a more prominent status in the world economy,
the least-developed countries — a category to which my
country unfortunately belongs — continued to be
marginalized. The standard of living in least-developed
countries has in effect declined over the years, and the
poverty level has intensified in many of these countries due
to indolent economic growth, which in turn was subject to
outside factors. The overall decline in official development
assistance over the years has further aggravated the
conditions of the least-developed countries at a time when
aid is most needed.
This unfavourable situation, if allowed to drag on,
could be calamitous for countries, such as the Maldives,
with severe resource constraints and fragile infrastructures.
For this reason, my delegation can only appeal for priority
action on various international development commitments,
such as the Paris Declaration and Programme of Action for
Least Developed Countries for the 1990s. These have been
endorsed at various recent global conferences. Admittedly,
liberalization of trade has resulted in greater trade.
However, liberalization has also meant the loss of the only
advantage that the least-developed countries had — their
privileged status — and the consequent loss of their
markets. Liberalization has therefore, in effect, contributed
to the marginalization of many developing countries.
The inherent obstacles facing small States, particularly
small island States, and their vulnerability, deserve special
attention. Small island States like my own require favoured
treatment to prevent them from slipping back from their
well-earned achievements.
In this context, I also wish to express the need for an
incisive examination of the criteria for least-developed-
country status and related issues, including the graduation
process, in order to do justice to the poorest among the
poor countries when the criteria come up for review next
year. The per capita index used to classify countries for
assistance purposes is no longer adequate, particularly in
the case of small States. It fails to capture the special
problems faced by these countries and their vulnerability to
external shocks. In this context, the development and use
of a vulnerability index, along with other criteria, may be
feasible in order to minimize these inadequacies.
On the other hand, many of the poorest countries are
still entangled in a web of external debt from which they
are unlikely ever to be able to free themselves. My
delegation believes that more steps should be taken to lift
the debt burden from the poorest and most indebted
countries by increasing the debt relief measures of
bilateral creditors and by greater involvement of
multilateral agencies in this responsibility. The developed
countries can also help in eliminating the situation by
demolishing the barriers they still maintain against
imports from the less developed countries, in particular
those which are suffering from the burdens of external
debt.
Poverty cannot be eliminated through charity, but
only through cooperation. In this context, we welcome the
proposal of the countries of the Organization for
Economic Cooperation and Development to cut the
number of people living in absolute poverty by half in the
next two decades.
We are fully committed to the efforts of the
international community to safeguard the global
environment, especially by building the capacity of the
United Nations to promote sustainable development for
all. We welcome the work carried out by the Commission
on Sustainable Development in this regard, and are
looking forward to the forthcoming United Nations
Conference on Environment and Development review
conference in 1997. My delegation is confident that this
review process will give the international community the
opportunity to rededicate itself once again to the
preservation of the global environment. Only concerted
efforts on all fronts can produce encouraging results in
this daunting challenge. For the Maldives, the
environment is an important issue. We are conscious of
the fragility of our islands and we hope to be able to
protect them from the potential dangers arising from
global warming and sea-level rise. We are also
determined to keep our country environment-friendly,
clean and unpolluted. Though the land area we have is so
limited, I am happy to mention that in the Maldives we
initiated a programme in January this year for planting
one million trees in three years; I presume that if all
countries represented here would initiate similar
programmes at a rate of four trees per capita, the world
would be greener and cleaner in 10 years.
8


The importance of disarmament for the preservation
and maintenance of world peace and security cannot be
overemphasized. We believe that, with the treaties and
bilateral agreements concluded, and the ongoing
negotiations among the nuclear-weapon States, and also
with the indefinite extension of the Treaty on the Non-
Proliferation of Nuclear Weapons last year, the international
community is now reaffirming its commitment to global
disarmament and renewing the hopes for the eventual
elimination of nuclear weapons and other weapons of mass
destruction. My delegation is pleased about the positive
approaches taken by the nuclear-weapon States towards the
adoption of the Comprehensive Nuclear-Test-Ban Treaty,
despite the lack of consensus. We are particularly happy
that the Treaty has now been opened for signature.
We also would like to praise the role played by the
United Nations in demining and mine clearance, and to
congratulate those involved in this dangerous activity for
their bravery and dedication. Anti-personnel landmines have
caused enormous human suffering and continue to maim
and incapacitate countless innocent men, women and
children. We look forward to a worldwide ban on this
horrible and inhuman instrument of killing.
My delegation is firmly committed to the concept of
the establishment of nuclear-weapon-free zones and zones
of peace and would like to take this opportunity to call
upon all regions, especially the countries in the region of
South Asia, to which we belong, to make every effort to
bring about the proposed nuclear-weapon-free zone in South
Asia without any further delay.
Internal strife generated and fanned by ethnic,
religious and other factors is a recent trend, which is
causing large conflagrations in some parts of the world.
While our Organization gropes for effective mechanisms to
respond to such exigencies, we should not ignore the
serious threats posed by drug traffickers, terrorists and
mercenaries, particularly to small States. Terrorist incidents
have increased alarmingly over the last few years. My
delegation is fully convinced that the international
community should intensify its efforts to combat terrorism.
The early entry into force of the Convention against the
Recruitment, Use, Financing and Training of Mercenaries
will be a step forward in addressing these threats. We urge
all States which have not yet done so to ratify the
Convention as early as possible. Similarly, my delegation
would like to call for the strongest possible international
action against drug traffickers, who are not only poisoning
the fabric of human life but also draining the potential for
productivity and prosperity of nations by exploiting the
vulnerable elements in our societies.
Though deeply concerned over the recent violence in
Palestine and in the occupied lands, which resulted in the
death or injury of hundreds of men, women and children,
my delegation is happy to observe that despite the
numerous difficulties that exist, the Middle East peace
process is continuing to move forward. We fervently hope
that the agreements reached so far will be implemented
fully and without further delay.
The important and critical role played by the
proponents of the peace process, especially the United
States, deserves the appreciation and praise of the
international community and should not be forgotten. My
delegation is convinced that their positive role will
continue to be instrumental to the success of the peace
process. At the same time, we also feel that the United
Nations should continue to play its important role in
providing means to the Palestinian people in their just
struggle for the restoration of their inalienable rights,
including the right to self-determination and to the
establishment of a sovereign State which could coexist
with its neighbours in peace and harmony.
The situation in Bosnia and Herzegovina is
encouraging, but we need to remain alert. The Dayton
Agreement has finally paved the way to creating a lasting
peace in Bosnia. The fulfilment of the commitments of
the international community is, however, critical to the
achievement and consolidation of full peace. We also
believe that it is important and necessary to bring those
responsible for the atrocities and the crimes of genocide
to justice and to punish them.
My delegation remains convinced that the United
Nations is the most viable and dependable universal
institution today. It is the responsibility of all of us to
allow this universal Organization to play a more central
and active role in shaping and harnessing international
cooperation for economic growth and development. It is
also our conviction that the dedication and collective
endeavours of the international community, which have
enabled the United Nations to survive the past 50 years,
will inspire us all to greater heights of unity and
cooperation so as to preserve and maintain the principles
of the Charter, promote its objectives, and strengthen the
Organization, thereby enabling it to better serve and
enhance the well-being of the peoples of the world.
9


